         Case 2:20-cv-01323-RAJ-JRC Document 126 Filed 06/30/21 Page 1 of 3




 1                                                               The Honorable Richard A. Jones
                                                               The Honorable J. Richard Creatura
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE
 9   EL PAPEL, LLC, et al.,                               NO. 2:20-cv-01323-RAJ-JRC
10                            Plaintiffs,                 DEFENDANTS’ JOINT NOTICE
                                                          OF SUPPLEMENTAL
11          v.                                            AUTHORITY
12   JENNY A. DURKAN, in her official
     capacity as the Mayor of the City of
13   Seattle; THE CITY OF SEATTLE, a
     municipal corporation; and ROBERT W.
14   FERGUSON, in his official capacity as
     Attorney General of the State of
15   Washington,
16                            Defendants.
17
            Pursuant to LCR 7(n), Defendants respectfully submit the following supplemental
18
     authorities in support of their Cross-Motions for Summary Judgment and reply briefs in support
19
     of those motions (Dkt. Nos. 103, 104, 120, and 121):
20
            1.     The Centers for Disease Control and Prevention Order, Temporary Halt in
21
     Residential Evictions to Prevent the Further Spread of COVID-19 (June 24, 2021), available at
22
     https://www.cdc.gov/coronavirus/2019-ncov/more/pdf/CDC_Eviction_Extension_Order_
23
     Final_06242021.pdf, which extends the CDC moratorium on residential evictions through
24
     July 31, 2021. The CDC order is attached as Exhibit 1.
25

26



       DEFENDANTS’ JOINT NOTICE OF                    1              ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
       SUPPLEMENTAL AUTHORITY                                              800 5th Avenue, Suite 2000
       NO. 2:20-cv-01323-RAJ-JRC                                            Seattle, WA 98104-3188
                                                                                 (206) 474-7744
         Case 2:20-cv-01323-RAJ-JRC Document 126 Filed 06/30/21 Page 2 of 3




 1          2.      The Supreme Court’s ruling in Alabama Association of Realtors v. Department
 2   of Health and Human Services, 549 U.S. ____ (2021), denying an application to vacate the stay
 3   of the District Court order vacating the CDC moratorium. The Supreme Court’s decision is
 4   attached as Exhibit 2.
 5          3.      Proclamation 21-09: Tenancy Preservation – A Bridge to E2SSB 5160 (June 29,
 6   2021), available at https://www.governor.wa.gov/sites/default/files/proclamations/proc_21-
 7   09.pdf?utm_medium=email&utm_source=govdelivery, which bridges the gap between the
 8   State’s eviction moratorium under Proclamation 20-19.6 (which expires at 11:59 pm on June 30,
 9   2021) and programs enacted by the State Legislature, such as Engrossed Second Substitute
10   Senate Bill 5160. Proclamation 21-09 is attached as Exhibit 3.
11          DATED this 30th day of June, 2021.
12

13   ROBERT W. FERGUSON
      Attorney General
14
     /s/ Cristina Sepe                                      /s/ Jeffrey S. Weber, WSBA #24496
15   CRISTINA SEPE, WSBA No. 53609                          /s/ Roger D. Wynne, WSBA #23399
     BRIAN H. ROWE, WSBA No. 56817                          /s/ Derrick De Vera, WSBA #49954
16     Assistant Attorneys General                          /s/ Erica R. Franklin, WSBA #43477
     JEFFREY T. EVEN, WSBA No. 20367                        Seattle City Attorney’s Office
17     Deputy Solicitor General                             701 Fifth Ave., Suite 2050
     800 Fifth Avenue, Suite 2000                           Seattle, WA 98104-7095
18   Seattle, WA 98104                                      Ph: (206) 684-8200
     (206) 474-7744                                         jeff.weber@seattle.gov
19   (360) 753-6200                                         roger.wynne@seattle.gov
     cristina.sepe@atg.wa.gov                               derrick.devera@seattle.gov
20   brian.rowe@atg.wa.gov                                  erica.franklin@seattle.gov
     jeffrey.even@atg.wa.gov
21                                                          Attorneys for Defendants City of
      Attorneys for Defendant Robert W. Ferguson,           Seattle and Jenny A. Durkan, in her
22    in his official capacity as Attorney General of       official capacity as the Mayor of the
      the State of Washington                               City of Seattle
23

24

25

26



       DEFENDANTS’ JOINT NOTICE OF                      2                 ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
       SUPPLEMENTAL AUTHORITY                                                   800 5th Avenue, Suite 2000
       NO. 2:20-cv-01323-RAJ-JRC                                                 Seattle, WA 98104-3188
                                                                                      (206) 474-7744
         Case 2:20-cv-01323-RAJ-JRC Document 126 Filed 06/30/21 Page 3 of 3




 1                                   DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be electronically

 3   filed with the Clerk of the Court using the Court’s CM/ECF System which will send notification

 4   of such filing to all counsel of record.

 5          DATED this 30th day of June, 2021, at Tacoma, Washington.

 6

 7                                              /s/ Cristina Sepe
                                                CRISTINA SEPE, WSBA No. 53609
 8                                              Assistant Attorney General
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



       DEFENDANTS’ JOINT NOTICE OF                    3              ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
       SUPPLEMENTAL AUTHORITY                                              800 5th Avenue, Suite 2000
       NO. 2:20-cv-01323-RAJ-JRC                                            Seattle, WA 98104-3188
                                                                                 (206) 474-7744
